DETAILED ACTION
The amendment to Application Ser. No. 16/446,315 filed on July 29, 2021, has been entered.  Claims 4, 11 and 17 are cancelled. Claims 1-3, 5, 8-10, 14-16 and 18 are currently amended. Claims 1-3, 5-10, 12-16 and 18-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated August 25, 2021, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Response to Arguments
The amendment to the specification has overcome the objection to the disclosure for minor informalities set forth in the Non-Final Office Action mailed May 18, 2021. The objection to the specification is hereby withdrawn.

The amendment to Claims 1, 2, 5, 8-10, 14, 15 and 18 has addressed most of the minor informalities set forth in the Non-Final Office Action mailed May 18, 2021. The objection to the claims for minor informalities is hereby withdrawn.

The amendment to Claims 3, 5, 8, 9, 16 and 18 has overcome the rejection of Claims 3, 5, 8, 9, 16 and 18 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Non-Final Office Action mailed May 18, 2021. Outstanding issues under 35 U.S.C. 112(b) are addressed by the Examiner’s Amendment set forth below.

The amendment to Claims 1, 10 and 14 has overcome the rejection of Claims 1-3, 5-10, 12-16 and 18-20 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed May 18, 2021. The rejection of Claims 1-3, 5-10, 12-16 and 18-20 under 35 U.S.C. 103 is hereby withdrawn.

Claim Interpretation
Paragraph [0065] of the instant specification states:
“Figure 7 is a block diagram of an application deployment controller 700 with machine-readable medium 720 for deploying an application on a plurality of computing nodes. Machine-readable medium 720 is communicatively coupled to a processor 710. The controller 700 (machine-readable medium 720 and processor 710) may, for example, be included as part of computing system 100 illustrated in figure 1 (for example as controller 129). Although the following descriptions refer to a single processor and a single machine-readable storage medium, the descriptions may also apply to a system with multiple 
In view of Figure 7 and paragraphs [0065]-[0068] of the specification, “a controller”, is interpreted as being a physical computing device comprising a processor and memory, and not as software process.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jonathan Kwok (Reg. #67,344) on October 12, 2021, during a telephone interview with the Examiner.

Please amend the claims as follows:

10. (Currently Amended) A cluster management system, the cluster management system comprising:
a plurality of computing nodes, wherein each computing node is connected to other computing nodes via one or more network devices;
a controller connected to the plurality of computing nodes, the controller for:
federating a cluster from a plurality of computing nodes, wherein each computing node is connected to other computing nodes from the plurality of computing nodes by 
defining a network overlay policy based on an application policy associated with [[the]] an application workload, wherein the application workload comprises a plurality of micro-service instances and wherein the application policy is indicative of one or more relationships between the plurality of the micro-service instances, and comprises configuration information associated with the plurality of micro-service instances, wherein configuration information of each micro-service instance comprises tenant identifiers and process identifiers associated with related micro-service instances; 
configuring one or more virtual networks in accordance with the defined network overlay policy, wherein each virtual network from the one or more virtual networks connects one or more computing nodes from the two or more computing nodes of the cluster for providing layer 2 adjacency; and
deploying the plurality of micro-service instances on the two or more computing nodes in accordance with the defined network overlay policy, for executing the application workload.

14. (Currently Amended) A non-transitory machine-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to: 
federate a cluster from a plurality of computing nodes, wherein each computing node is connected to other computing nodes from the plurality of computing nodes by 
define a network overlay policy based on an application policy associated with [[the]] an application workload, wherein the application workload comprises a plurality of micro-service instances and wherein the application policy is indicative of one or more relationships between the plurality of the micro-service instances, and comprises configuration information associated with the plurality of micro-service instances, wherein configuration information for each micro-service instance comprises tenant identifiers and process identifiers associated with related micro-service instances; 
configure one or more virtual networks in accordance with the defined network overlay policy, wherein each virtual network from the one or more virtual networks connects one or more computing nodes from the two or more computing nodes of the cluster for providing layer 2 adjacency; and
deploy the plurality of micro-service instances on the two or more computing nodes in accordance with the defined network overlay policy, for executing the application workload.

Allowable Subject Matter
Claims 1-3, 5-10, 12-16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses a system and method for implementing distributed operational control in a computing fabric wherein a cluster of computing (see Dion et al., US 10,153,941 B2). However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations defining a network overlay policy based on application policy associated with an application workload comprising a plurality of micro-service instances, the application workload comprising configuration information for each of the micro-service instances, the configuration information comprising tenant identifiers and process identifiers of related micro-service instances, configuring one or more virtual networks to connect one or more computing nodes of a cluster with layer 2 adjacency based on the defined network overlay policy, and deploying the plurality of micro-service instances on the computing nodes of the cluster based on the defined network policy as recited in the following limitations of Claim 1 (and the substantially similar limitations of independent Claims 10 and 14, respectively):
“defining a network overlay policy based on an application policy associated with the application workload, wherein the application workload comprises a plurality of micro-service instances and wherein the application policy is indicative of one or more relationships between the plurality of the micro-service instances, and comprises configuration information associated with the plurality of micro-service instances, wherein configuration information of each micro-service instance comprises tenant identifiers and process identifiers associated with related micro-service instances; 
configuring one or more virtual networks in accordance with the defined network overlay policy, wherein each virtual network from the one or more virtual networks connects one or more computing nodes from the two or more computing nodes of the cluster for providing layer 2 adjacency; and
deploying the plurality of micro-service instances on the two or more computing nodes in accordance with the defined network overlay policy, for executing the application workload.”

Dependent Claims 2, 3, 5-9, 12, 13, 15, 16 and 18-20 are allowable by virtue of its dependency upon allowable Independent Claims 1, 10 and 14, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449